Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered. Applicant has amended claim 1 to include among the features of claim 1 the feature “wherein the upper and lower surfaces of the uneven surface are between a top surface and the bottom surface of the protective film”.  Applicant’s arguments are primarily dependent upon Applicant’s amendment,  New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al (US 2016/0254500 A1)(“Kawata”) in view of Yamashita et al (US 2010/0055402 A1)(“Yamashita”)
Kawata discloses a display including 
A flexible display including a bending region
A protective film attached to a lower surface of the display
The bending region (Fig. 6C)  of the film corresponding to a bending region of the display is partially removed  to form a groove
Part of the film remains on a lower surface of the bending region (Fig. 6C)
Part of the film is uneven at a level different from the bottom surface, the uneven surface is closer to the display panel that the bottom surface of the protective film
The uneven surface includes an upper surface and a lower surface, the upper surface and lower surface are closer to a level of the lower surface of the flexible panel and extend in a direction parallel to the lower surface of the display, the upper and lower surfaces of the uneven surface are between a top surface and the bottom of the protective film. (Fig. 7F and Fig. 7G).
Kawata is silent with respect to the removed regions being removed by laser.
Yamashita, in the same field of endeavor of forming grooves in resin film (para. 0128) of a display (para. 0098) for a bent region (Abstract and para. 0022), discloses using a laser (para. 0020) in order obtain the benefit of preventing breakage (para. 0162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser method of forming the grooves as disclosed by Yamashita with the device disclosed by Kawata in order to obtain the benefit disclosed by Yamashita of preventing breakage.
Re claim 2:  the bending region of the film is partially removed by a single laser scan.
Re claim 3:  the bending region of the film is partially removed by a plurality of laser scans.
Re claim 4:  the bending region of the film includes a region that is relatively greatly removed by the plurality of laser scans and a region that is relatively less removed by the laser scans.
Re claim 6:  the display includes a thin film transistor, an emitting layer, and a thin film encapsulation layer, as Kawata discloses in Fig. 50A a thin film transistor 920 (para. 0505-0506 and Fig. 50A), an emitting layer (0482), and encapsulation 927 (Fig. 50A and para. 0503).


The prior art of record not relied upon is considered relevant to Applicant’s disclosure.
Hultema et al (US 2017/0235341 A1) discloses  a flexible display (para. 0007) including an OLED (para. 0208), in which there are spacers 70  in the substrate (para. 0185) and the spacing between sections of a flexible substrate can be varied (para. 0196), or grooves can be formed in the flexible substrate (para. 0186 and Fig. 28 and Fig. 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895